Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Starsha Sewell appeals the district court’s order denying, for want of jurisdiction, her Fed.R.Civ.P. 60(b) motion for reconsideration of the district court’s order remanding this action to state court. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sewell v. Prince George’s Cnty. Dep’t of Soc. Servs., No. 8:12-cv-02402-DKC (D.Md. Oct. 1, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in *176the materials before this court and argument would not aid the decisional process.

AFFIRMED.